Case: 15-13356   Date Filed: 01/06/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13356
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:12-cr-60064-JIC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

KEVIN BRENNAN,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 6, 2017)



Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 15-13356     Date Filed: 01/06/2017   Page: 2 of 2


      Paul Petruzzi, appointed counsel on appeal for Kevin Brennan in this appeal

from the denial of Brennan’s pro se Rule 33 motion for new trial, has moved to

withdraw from further representation of the appellant, and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Additionally, Brennan, pro se, has filed a “motion for bond pending appeal in

response to prior motion to withdraw,” which is, in essence, a motion for

immediate release. First, our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Second,

Brennan has shown no reason that he is entitled to release from prison, rather, he

has argued only that he should be released so that he can litigate the present appeal.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, the denial of Brennan’s

motion for new trial is AFFIRMED, and Brennan’s motion for immediate release

is DENIED.




                                          2